Citation Nr: 1718013	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-40 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hand disability (fingers and knuckles), to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel

INTRODUCTION

The Veteran served in the Army from March 1977 to March 1980 and from February 1981 to November 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified in a Board hearing before the under signed.  A transcript is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014), McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83. 

The evidence of record includes complaints of pain, numbness, and swelling of the hands, as well as a diagnosis of arthritis of the hands.  Here, the Veteran's post-service medical records reflect diagnosis of arthritis of the hands and the Veteran testified that her disability manifested during the service period for which records could not be located.  As such, the Board finds the low threshold necessary to provide an examination has been established in this case and an examination is warranted concerning this disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether her current bilateral hand disability, including arthritis is the result of an event in service. The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hand disability had its onset in service; was symptomatic within the one-year period following her discharge from active duty (i.e. March 1971 or November 1986), or is otherwise caused or aggravated by a disease or injury in military service?

The examiner should opine whether the Veteran's reports of symptoms in service and since, if accepted, would be sufficient to show that the current disability had its onset in service. If so, the examiner should state whether there are medical reasons for rejecting the Veteran's reports.

The absence of evidence of treatment for the hands in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion; unless the existence of such records would be medically expected.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must state whether the inability to provide the needed opinion is caused by: the limits of general medical knowledge (i.e., no one could respond given medical science and the known facts); by the limits of the examiner's medical knowledge; or there is additional evidence, which if obtained, would enable the opinion to be provided. 

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

